     Case 3:17-cv-01340-AJB-JLB Document 92 Filed 08/14/19 PageID.4207 Page 1 of 4


 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                            SOUTHERN DISTRICT OF CALIFORNIA
 7
 8    Bryon Stafford,                                           Case No.: 3:17-cv-1340-AJB-JLB
 9                                             Plaintiff,
                                                                ORDER DENYING DEFENDANT’S
10    v.                                                        MOTION TO STAY PENDING THE
      Rite Aid Corporation,                                     COURT’S RESOLUTION OF THE
11
                                                                MOTION TO COMPEL
12                                        Defendant.            ARBITRATION
                                                                (Doc. No. 82)
13
14           Before the Court is Rite Aid’s motion to stay the case pending the Court’s resolution
15   on the currently-pending motion to compel arbitration. (Doc. No. 82.) Because Rite Aid’s
16   motion was filed two years into litigation and after extensive discovery has already been
17   done, the Court finds a delay now would be prejudicial to the parties, the Court, and the
18   Court’s efficiency to run its docket. Accordingly, the Court DENIES Rite Aid’s motion to
19   stay.
20                                        I.       BACKGROUND
21           The case’s facts are detailed in two orders denying dismissal. (Docs. No. 29, 41.)
22   Relevant to this motion is Rite Aid’s currently-pending motion to compel arbitration, which
23   is set for hearing on September 26, 2019. (Docs. No. 78, 91.) In the meantime, Stafford’s
24   motion for class certification is due in December, thus he has been conducting class and
25   merits discovery. (Doc. No. 82-1 at 6.)
26                                  II.         LEGAL STANDARDS
27           A court’s power to stay proceedings is incidental to the inherent power to control the
28   disposition of its cases in the interests of efficiency and fairness to the court, counsel, and
                                                            1

                                                                                      3:17-cv-1340-AJB-JLB
     Case 3:17-cv-01340-AJB-JLB Document 92 Filed 08/14/19 PageID.4208 Page 2 of 4


 1   litigants. See Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936). A stay may be granted
 2   pending the outcome of other legal proceedings related to the case in the interests of judicial
 3   economy. See Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863–64 (9th Cir.
 4   1979). Discretion to stay a case is appropriately exercised when the resolution of another
 5   matter will have a direct impact on the issues before the court, thereby substantially
 6   simplifying the issues presented. See Mediterranean Enters., Inc. v. Ssangyong Corp., 708
 7   F.2d 1458, 1465 (9th Cir. 1983).
 8         In determining whether a stay is appropriate, a district court “must weigh competing
 9   interests and maintain an even balance.” Landis, 299 U.S. at 254–55. “[I]f there is even a
10   fair possibility that the stay . . . will work damage to someone else, the stay may be
11   inappropriate absent a showing by the moving party of hardship or inequity.” Dependable
12   Highway Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007) (citation
13   and internal quotation marks omitted). “A stay should not be granted unless it appears
14   likely the other proceedings will be concluded within a reasonable time in relation to the
15   urgency of the claims presented to the court.” Leyva, 593 F.2d at 864.
16                                       III.   DISCUSSION
17         Rite Aid argues the Court should grant the stay because if it is “required to proceed
18   with pre-trial obligations relating to the merits of the underlying dispute, including
19   discovery and class certification, before the Court decides whether to compel arbitration,
20   ‘the advantages of arbitration—speed and economy—are lost forever,’ a loss the Ninth
21   Circuit describes as ‘serious, perhaps, irreparable.’” (Doc. No. 82-1 at 9 (quoting Alascom,
22   Inc. v. ITT N. Elec. Co., 727 F.2d 1419, 1422 (9th Cir. 1984)).) Rite Aid also asserts that
23   the same argument applies to its discovery and pre-trial obligations as well. (Id.) Rite Aid
24   finally notes Stafford will not be prejudiced by such a stay. (Id.)
25         Stafford opposes the motion, arguing because it was filed so far into litigation after
26   the parties have already conducted extensive discovery at considerable expense. (Doc. No.
27   87 at 6–7.) Stafford cites to a district court case denying a stay in similar circumstances as
28   here where the motion to compel arbitration was brought so late in litigation. See Jones v.
                                                    2

                                                                                  3:17-cv-1340-AJB-JLB
     Case 3:17-cv-01340-AJB-JLB Document 92 Filed 08/14/19 PageID.4209 Page 3 of 4


 1   Deutsche Bank AG, et al., No. C 04 5357 JW (RS), 2007 WL 951811, at *1–2 (N.D. Cal.
 2   Mar. 28, 2007). In that case, the Court relied on these precise reasons in denying the
 3   defendant’s motion to stay. Id.
 4         Here, the balance weighs on Stafford’s side. Rite Aid has brought two dismissal
 5   motions and, as admitted in Rite Aid’s own motion, has already produced significant
 6   discovery. (Doc. No. 82-1 at 6–7.) In fact, Rite Aid benefited from this very discovery
 7   when it focused on whether “arbitration agreements in contracts between itself and relevant
 8   pharmacy benefits managers [ ] and third party payors [ ] are enforceable to require
 9   arbitration of Stafford’s claims under the equitable estoppel doctrine.” (Id. at 6.) This led
10   to Rite Aid’s revelation that “Stafford’s claims are inextricably intertwined with the
11   contracts between itself” and those “who adjudicated Stafford’s prescription purchases at
12   the heart of his claims.” (Id.) This, Rite Aid argues, is why it is now seeking a motion to
13   compel. (Id.)
14         Although Rite Aid may prevail on its arbitration motion, the Court finds granting a
15   stay two years into litigation merely months before Plaintiff’s class certification is due will
16   prejudice the parties, the Court, and insert inefficiency into these proceedings. Based on
17   the parties’ representations, hundreds of thousands of documents have already been
18   produced, (id.), thus it appears the lion share of the work may be over. Further, the Court
19   finds it unjust to allow Rite Aid to benefit from the discovery process just enough to then
20   use information discovered during that process as a sword to cut down Stafford’s case and
21   further delay the Court’s schedule.
22                                      IV.   CONCLUSION
23         Accordingly, the Court DENIES Rite Aid’s motion to stay the case pending the
24   outcome of the motion to compel. (Doc. No. 82.)
25         IT IS SO ORDERED.
26   Dated: August 14, 2019
27
28
                                                    3

                                                                                  3:17-cv-1340-AJB-JLB
     Case 3:17-cv-01340-AJB-JLB Document 92 Filed 08/14/19 PageID.4210 Page 4 of 4


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4

                                                                       3:17-cv-1340-AJB-JLB
